Case 3:20-cv-01434-RDM Document18 Filed 01/15/21 Page 1 of1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD MILES,
Plaintiff :
V. : 3:20-CV-1434
: (JUDGE MARIANI)
JEFFREY A. SMITH, et al., :
Defendants
ORDER

 

AND NOW, THIS 15TH DAY OF JANUARY, 2021, upon de novo review of Magistrate
Judge Saporito’s Report & Recommendation (‘R&R’) (Doc. 15), Plaintiff's Objections thereto
(Doc. 16, 16-1), and all other relevant documents, IT IS HEREBY ORDERED THAT:

1. Plaintiff's Objections (Doc. 16, 16-1) are OVERRULED for the reasons set forth in
the Court's accompanying memorandum opinion.

2. The R&R (Doc. 15) is ADOPTED for the reasons set forth therein and in this Court's
accompanying memorandum opinion, except as specifically stated in the Court's
memorandum opinion.

3. Plaintiff's Complaint (Doc. 1) is DISMISSED.

4. Defendant Brian Gallagher's Motion to Dismiss Plaintiffs Complaint (Doc. 8) is

DISMISSED AS MOOT.

  
    

5. The Clerk of Court is directed to CLOSE this a

 

Robert D. Mariani
United States District Judge
